DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of Group I, claims 14 – 22, in the reply filed on 2/16/21 is acknowledged.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 14 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over the NPL titled Cellulose nanofibril core-shell silica coating and their conversion into thermally stable nanotube aerogel, Liu et al., J. Mater. Chem. A, 2015, 3, 15745 hereinafter “Liu”.  

Liu is directed to silica coated cellulose nanofibrils (CNFs) (Abstract).  

Regarding claims 14, 15, 16, 18, 19 and 20, Liu discloses a method for manufacturing core-shell-structured cellulose-silica hybrid fibers, the method comprising the steps of: centrifuging a cellulose nanofiber suspension to remove water, followed by re- dispersion in an alcohol, ultrasonication, and a shaker treatment; and adding a silica precursor to cellulose nanofibers in an ethanol solvent (organic solvent) to attach silica to a part or the entirety of the surface of the cellulose nanofibers, or further depositing silica in a semi- spherical shape on the surface of the silica attached to the entirety of the surface of the cellulose nanofiber, thereby forming a silica coating layer (see page 15747, left column, lines 21 -31; page 15748, left column, lines 1-2; page 15752, right column, lines 6-7; and figure 1).  The ethanol solvent contained 18 vol % water (section 2.3, page 15747, column 1, line 6).  Liu further teaches that these thermally stable CNFs are useful as fillers for reinforcement in polymers processed at higher temperatures (page 157745, left column, lines 4 – 6).  Therefore, it would have been obvious to the skilled artisan to use the disclosed CNFs in polymers as they are directly taught for this use by Liu.  

As to claim 17, Liu teaches that the silica shell on the fibers had an average thickness of 20 nm (page 15747, right column, last 3 lines, Figure 1, e, f).  From Figure 1, e, f, the fibers appear to be approximately 5 nm in diameter.  This would result in the silica particles having an average diameter of 4 times the starting cellulose nanofibers.  

Regarding claim 21, the silica layer coating the cellulose nanofiber comprises bumps.  See Fig. 1, e and f.  

As to claim 22, Liu describes that in a final step the silica coated CNFs were thermally treated at 400C for 6 hours in air (2.6, page 15747, right column, lines 6 – 7).  As previously disclosed, Liu teaches that these thermally stable CNFs are useful as fillers for reinforcement in polymers processed at higher temperatures (molten state) (page 157745, left column, lines 4 – 6).  


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAS										3/12/21

/PETER A SALAMON/Primary Examiner, Art Unit 1765